DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments respect to drawing objections, specification objections, claim objections, 35 USC 112(b) rejections and 35 USC 102 rejection have been fully considered and are persuasive.  The drawing objections, specification objections, claim objections, 35 USC 112(b) rejections, and 35 USC 102 rejections of 4/15/2022 has been withdrawn. 
Applicant's arguments filed with regards to Greenheck 35 USC 103 rejection not disclosing a cuboid design but a box shape, and not disclosing “a guide device with an axial through opening delimited by a tubular element extending parallel to the flow with multiple separate flow segments formed around the tubular element”, and the previous examiner providing only “a naked conclusion that the two (references) would be combined” have been fully considered but they are not persuasive. 
With regards to Greenheck not disclosing a cuboid design, Applicant admits that Greenheck shows the fan housing is a box design. Under BRI and the definition of cuboid, a box would fall under the purview of a cuboid. As stated by merriam-webster.com the term Cuboid is defined as “approximately cubical in shape”. A box shape would fall under this definition. 
With regards to Greenheck not disclosing “a guide device with an axial through opening delimited by a tubular element extending parallel to the flow with multiple separate flow segments formed around the tubular element”. This is admitted as such in the rejection. However, Greenheck is not being used to teach the tubular elements but a similar and analogous structure that can be used to teaching a different shaped housing that is different than Cho. 
Regarding the argument of the previous examiner providing only “a naked conclusion that the two (references) would be combined”, the previous examiner states that the combination would be to “modify the flow guide device of Cho to be cuboid, as taught by Greenheck, for the purpose of reducing manufacturing costs.” The examiner provided how the combination would be modified and a reasoning why it should be done. The applicant just merely states that the examiner has failed to illustrate how the reference would be modified but did not address this reasoning stated in the office action. 
The rejection is updated below and made final necessitated by amendment. New 35 USC 112(b) have arisen with the amendments made. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-22 and 24-30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “the axial direction” in line 15. There is insufficient antecedent basis for this limitation in the claim. Suggested correction: change to “an axial direction”.
Claim 20 recites “the axial direction” in line 3. There is insufficient antecedent basis for this limitation in the claim. Suggested correction: change “the axial direction” in claim 16 to “ an axial direction”.
Claim 25 recites “an axial direction” in line 3-4. It is unclear if this is the same axial direction as in claim 16. Suggested correction: change to “the axial direction”.
Claims 17-19, 21-22, 24, 26-30 depend off of indefinite claims, therefore, rendering these claims indefinite. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 16 recites all of the same limitations as in claim 20.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16-18, 20-22, 24-25, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 6,398,492) in view of Greenheck (US 3,412,929).
Regarding claim 16, Cho discloses (in the embodiment of Figs. 14-16): 
an air guide arrangement for a ventilation system, comprising: a housing (31) forming a flow channel and a fan (10) arranged for generating an airflow through the flow channel of the housing (see the flow direction arrows in Fig. 15); 
a flow guide device (stator 40) is arranged in the flow channel of the housing (as shown in Fig. 15 and described in Col. 8 line 61-Col. 9 line 12, stator 40 may be mounted at the outlet of housing 31), 
the flow guide device is axially positioned downstream of the fan on an outflow side (as shown in Fig. 15) and which directly influences the airflow generated by the fan (stator 40 influences the airflow by virtue of being downstream of fan 10), 
the flow guide device has an axis-central through opening delimited by a tubular element extending parallel to the flow direction (axial extension of tubular element 42 shown in Fig. 15), around which multiple separate flow segments are formed around the tubular element (see annotated Fig. 16 below; multiple separate flow segments, each segment being the flow space between adjacent vanes 41); 
the flow segments are evenly distributed in the circumferential direction (as shown in Fig. 16), the flow segments are each separated from one another in terms of flow by flow guide elements (41) extending radially outward from the tubular element (as shown in Fig. 16) and
an effective throughflow cross-sectional area of the individual flow segments varies is the axial direction (each flow segment to have a non-uniform cross-section; as shown in Fig. 16, the flow segments have an increasing cross section in the radial direction as the space between adjacent vanes 41 increases along their radial lengths and this is through the full axial direction).
Cho is silent regarding: 
the flow guide device is designed as cuboid. 
However, Greenheck discloses: 
an air guide arrangement for a ventilation system comprising a housing 15 forming a flow channel, and a flow guide (inner housing 50 and brackets 41 an d42, shown in Figs. 1-2), 
wherein the flow guide device is designed as a cuboid (as shown in Figs. 1 and 2, inner housing 50 is cuboid). Greenheck teaches that the use of this cuboid design reduces manufacturing costs (Greenheck, Col. 2 lines 65-68). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the flow guide device structure of Cho to be cuboid, as taught by Greenheck, for the purpose of reducing manufacturing costs.

    PNG
    media_image1.png
    416
    489
    media_image1.png
    Greyscale


Regarding claim 17, Cho discloses:
the flow guide device includes an outer wall (43) in the circumferential direction (the outer wall 43 to extend around the flow device 40, which is shown in Fig. 16) and which radially encloses the flow segments on an outside and delimits them spatially (as shown in Fig. 16, outer wall 43 radially delimits the flow segments between vanes 41).
Regarding claim 18, Cho discloses:
viewed in a radial cross section, the flow guide elements have a straight, a bent or a partially straight and partially bent course (Col. 9 lines 4-9 disclose vanes 41 are curved, i.e. bent).
Regarding claim 20, Cho discloses:
an effective throughflow cross-sectional area of individual flow segments varies in the axial direction (each flow segment to have a non-uniform cross-section; as shown in Fig. 16, the flow segments have an increasing cross section in the radial direction as the space between adjacent vanes 41 increases along their radial lengths and is through the full axial direction).
Regarding claim 21, Cho discloses:
the flow guide elements extend uninterrupted from the tubular element radially outward toward the outer wall and in axial flow direction completely through the flow guide device (as shown in Figs. 15 and 16, vanes 41 extend uninterrupted to outer wall 43 and axially through flow guide device 40).
Regarding claim 22, Cho discloses: 
viewed in an axial cross section, the tubular element has a cylindrical, square or octagonal cross section (Cho discloses tubular element 42 with a cylindrical cross section, shown in Figs. 15 and 16).
Regarding claim 24, Cho discloses:
viewed in a radial section, the flow guide elements each have an airfoil shape (as shown in Fig. 16 and disclosed in Col. 9 lines 4-9, vanes 41 are aerodynamically curved, and thus have an airfoil shape).
Regarding claim 25, Cho discloses:
a sum of the effective throughflow cross section area of all the flow segments determines 50-90% of a total throughflow cross-sectional area of the flow channel in an axial direction (the flow through the flow channel to pass through the flow segments, which is disclosed by Cho).
Regarding claim 28, Cho discloses the invention of claim 16, as set forth above. Cho is silent regarding 
an axial extent of the flow guide elements is in a range of 15-150% of an axial cross section of the flow channel. 
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to cause the flow guide elements of Cho to have an axial extend in a range of 15-150% of an axial cross section of the flow channel, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Cho would not operate differently with the claimed flow guide axial extension value, since Cho discloses there is some nonzero axial extent to the flow guides that is below 100% (Cho, Fig. 15, shows the flow guides 41 with an extension in the axial direction, left to right in the frame of reference of Fig. 15, and the flow guides 41 do not extend across the entire flow channel defined by housing 31). Furthermore, applicant places no criticality on the range claimed, indicating simply that the axial extent is preferable in a range of 15-150% of a maximum axial cross section of the flow channel (specification, paragraph [0017]).
Regarding claims 29, Cho discloses:
a guide device enclosing the fan is provided in the flow channel (see annotated Fig. 15 below), the guide device extending from an axial inlet of the flow channel to an inner wall delimiting the flow channel (see annotated Fig. 15 below), 
Regarding claims 30, Cho discloses:
wherein the guide device, viewed in the radial cross section, has a round, or angled or multiply angled cross section (as shown in Fig. 15, the indicated guide device has a round cross section).

    PNG
    media_image2.png
    579
    519
    media_image2.png
    Greyscale


Claims 19, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 6,398,492) and Greenheck (US 3,412,929) as applied to claim 16 above, and further in view of Fetting et al. (US 11,231,040).
Regarding claim 19, Cho discloses the invention as claimed in claim 16, as set forth above. Cho is silent regarding:
viewed in a radial cross section, the flow guide elements are straight on a first marginal section and bent on a second marginal section.
However, Fetting discloses 
an air guide arrangement for a ventilation system comprising a housing (200) forming a flow channel and a flow guide device comprising flow guide elements (500 Fetting, Fig. 12), wherein the flow guide elements (500) are straight on a first marginal section and bent on a second marginal section (as shown in Fetting, Figs. 6 and 6A, and disclosed in Col. 9 lines 7-10, turning vanes 500 may be formed from sheet metal by bending a plurality of planar sections).
Fetting teaches forming curved shapes in fan assemblies from bent planar sections rather than curved sections reduces manufacturing complexities (Fetting, Col. 1 lines 20-38 lists the disadvantages of manufacturing with curved sections). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify radial cross sections of the flow guide elements of Cho to be straight on a first marginal section and bent on a second marginal section, as taught by Fetting, for the purpose of reducing manufacturing complexities.
Regarding claims 26 and 27, Cho discloses the invention as claimed in claim 16, as set forth above. Cho is silent regarding:
between the flow guide device and an inner wall of the flow channel facing the flow guide device, a spacing is provided (claim 26), wherein the spacing corresponds to up to 50% of a radial height beginning at the flow segments to an inner wall of the flow segments of the flow channel (claim 27).
However, Fetting discloses: 
an air guide arrangement for a ventilation system comprising a housing (200) forming a flow channel and a flow guide device comprising flow guide elements (500) extending between a tubular section (300) and an inner wall of the housing (200 Fetting, Fig. 12), and Fetting teaches that having a spacing between the flow guide device (vanes 500) and the inner wall of the flow channel (200) is a suitable alternative to an arrangement where the flow guide device extends from the tubular section (300) to the inner wall of the housing (200 Fetting, Col. 9 lines 16-26, teaches that the vanes 500 may extend from the inner chamber 300 and be spaced from the wall of the outer chamber 200 as an alternative to having the vanes 500 secured to both the inner chamber 300 and outer chamber 200, which is the configuration disclosed by Cho). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cho such that, between the flow guide device and an inner wall of the flow channel facing the flow guide device, a spacing is provided, as taught by Fetting, since this amounts to no more than the substitution of one art-recognized equivalent arrangement for another, to achieve the predictable result of mounting the flow guide device within the flow channel. It is noted that, regarding claim 27, the spacing of the combination of Cho in view of Fetting would result in a spacing to up to 50% of a radial height beginning at the flow segments to the inner wall of the flow segments of the flow channel, since the phrase “to up to 50%” includes even the smallest amount of spacing (i.e., the claimed range is less than or equal to 50%, which includes the smallest non-zero spacing).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J Marien whose telephone number is (469)295-9159. The examiner can normally be reached 10:00 am- 6:00 pm CST, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.M./Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745